As filed with the Securities and Exchange Commission onMay 23, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3627 Greenspring Fund, Incorporated (Exact name of registrant as specified in charter) 2330 West Joppa Road, Suite 110 Lutherville, MD21093-4641 (Address of principal executive offices) (Zip code) Mr. Charles vK. Carlson, President 2330 West Joppa Road, Suite 110 Lutherville, MD21093-4641 (Name and address of agent for service) (410) 823-5353 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2007 Date of reporting period:March 31, 2007 Item 1. Schedule of Investments. Greenspring Fund, Incorporated SCHEDULE OF INVESTMENTS at March 31, 2007 (unaudited) Shares Value COMMON STOCKS: 50.9% Building Products: 0.4% 38,400 Griffon Corp.* $ 950,400 Business & Professional Services: 3.7% 282,800 FTI Consulting, Inc.* 9,499,252 Commerical Banks: 2.8% 40,074 American National Bankshares, Inc. 917,294 68,133 Cardinal Financial Corp. 679,967 117,735 First Mariner Bancorp, Inc.* 1,789,572 759 Fulton Financial Corp. 11,028 25,000 Middleburg Financial Corp. 814,500 30,000 Patriot National Bancorp, Inc. 669,900 26,190 Provident Bankshares Corp. 860,603 25,000 Southern National Bancorp of Virginia* 391,250 14,476 SunTrust Banks, Inc. 1,202,087 7,336,201 Communications Equipment: 2.4% 690,641 Radyne Corp.* 6,298,646 Computer Storage & Peripherals: 0.3% 75,000 Neoware Systems, Inc.* 755,250 Construction & Engineering: 3.7% 67,800 EMCOR Group, Inc.* 3,998,844 227,700 Michael Baker Corp.* 5,533,110 9,531,954 Diversified Financial Services: 3.1% 148,400 CIT Group, Inc. 7,853,328 Diversified Gas Utilities: 2.1% 108,400 Energen Corp. 5,516,476 Electric Utilities: 1.6% 99,000 PPL Corp. 4,049,100 Electrical Equipment: 2.6% 17,400 Emerson Electric Co. 749,766 215,000 Lamson & Sessions Co.* 5,974,850 6,724,616 Energy Equipment & Services: 1.8% 327,063 Horizon Offshore, Inc.* 4,729,331 Environmental Services: 2.9% 363,000 Allied Waste Industries, Inc.* 4,570,170 108,500 Waste Industries USA, Inc. 2,980,495 7,550,665 Household & Personal Products: 1.2% 249,950 Prestige Brands Holdings, Inc.* 2,961,908 Industrial Distribution: 3.1% 155,000 Watsco, Inc. 7,915,850 Insurance: 5.5% 11,300 Assurant, Inc. 606,019 896,575 KMG America Corp.* 4,151,142 34,450 PartnerRe, Ltd.# 2,361,203 226,184 United America Indemnity, Ltd.#* 5,247,469 55,575 W.R. Berkley Corp. 1,840,644 14,206,477 Insurance Brokers: 2.0% 300,000 USI Holdings Corp.* 5,055,000 Machinery: 0.2% 20,000 Pentair, Inc. 623,200 Metals & Mining: 1.4% 76,700 Brush Engineered Materials, Inc.* 3,717,649 Oil & Gas Exploration & Production: 4.4% 40,300 CNX Gas Corp.* 1,141,699 5,626 ConocoPhillips 384,537 22,280 EOG Resources, Inc. 1,589,455 36,500 Rosetta Resources, Inc.* 749,710 96,000 Suncor Energy, Inc.# 7,329,600 11,195,001 Real Estate: 0.3% 4,500 First Potomac Realty Trust 128,565 27,500 Urstadt Biddle Properties, Inc. - Class A 537,900 666,465 Thrifts & Mortgage Finance: 0.5% 30,000 Washington Mutual, Inc. 1,211,400 Transportation: 4.9% 141,287 Rush Enterprises, Inc. - Class A* 2,714,123 197,199 Rush Enterprises, Inc. - Class B* 3,571,274 28,200 SAIA, Inc.* 669,750 360,350 Wabash National Corp. 5,556,597 12,511,744 TOTAL COMMON STOCKS (cost $93,590,250) 130,859,913 INVESTMENT COMPANIES: 2.4% 385,762 NGP Capital Resources Co. (cost $5,228,882) 6,098,897 Principal Value CONVERTIBLE BONDS: 23.3% Automotive Retail: 0.3% $ 938,000 Sonic Automotive, Inc., 5.250%, 5/7/09 $ 922,758 Communications Equipment: 4.4% 11,502,000 Ciena Corp., 3.750%, 2/1/08 11,343,848 Construction & Engineering: 2.8% 7,168,000 Quanta Services, Inc., 4.000%, 7/1/07 7,096,320 Diversified Telecommunication Services: 3.8% 8,674,000 Level 3 Communications, Inc., 6.000%, 9/15/09 8,424,623 1,351,000 Level 3 Communications, Inc., 6.000%, 3/15/10 1,303,715 9,728,338 Energy Equipment & Services: 0.1% 149,000 Hanover Compressor Co., 4.750%, 3/15/08 145,275 Environmental Services: 0.7% 1,975,000 Allied Waste Industries, Inc., 4.250%, 4/15/34 1,883,656 Internet & Catalog Retail: 2.6% 6,814,000 Amazon.com, Inc., 4.750%, 2/1/09 6,796,965 Pharmaceuticals: 4.4% 4,000,000 ISIS Pharmaceuticals, Inc., 5.500%, 5/1/09 4,035,000 7,306,000 Nektar Therapeutics, 3.500%, 10/17/07 7,205,543 11,240,543 Semiconductor Equipment: 4.2% 5,622,000 Agere Systems, Inc., 6.500%, 12/15/09 5,783,633 5,043,000 Veeco Instruments, Inc., 4.125%, 12/21/08 4,935,836 10,719,469 TOTAL CONVERTIBLE BONDS (cost $59,114,518) 59,877,172 CORPORATE BONDS: 3.0% Industrial Machinery: 3.0% 7,366,000 Case New Holland, Inc., 9.250%, 8/1/11 (cost $7,784,150) 7,771,130 Principal/Shares Value SHORT-TERM INVESTMENTS: 20.7% Commercial Paper: 17.5% $ 12,500,000 American General Finance Corp., 5.216%, 4/17/07 $ 12,500,000 12,500,000 American Express Credit Co., 5.251%, 4/3/07 12,500,000 12,500,000 General Electric Capital Corp., 5.251%, 4/10/07 12,500,000 7,500,000 Toyota Motor Credit Co., 5.241%, 4/5/07 7,500,000 45,000,000 Money Market Investment: 3.2% 8,147,000 AIM STIC Prime Portfolio 8,147,000 TOTAL SHORT-TERM INVESTMENTS (cost $53,147,000) 53,147,000 TOTAL INVESTMENTS IN SECURITIES (cost $218,864,800):100.3% 257,754,112 Other Assets less Liabilities:(0.3)% (806,796) NET ASSETS: 100.0% $ 256,947,316 * Non-income producing security. # U.S. security of foreign issuer. The cost basis of investments for federal income tax purposes at March 31, 2007 was as follows+: Cost of investments $ 219,001,632 Gross unrealized appreciation 44,312,404 Gross unrealized depreciation (5,559,924) Net unrealized appreciation $ 38,752,480 +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements in the Fund’s most recent annual report. Item 2. Controls and Procedures. (a) The Registrant’s Chief Executive Officer and Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Greenspring Fund, Incorporated By (Signature and Title) /s/ Charles vK. Carlson Charles vK. Carlson, Chief Executive Officer DateMay 23, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Charles vK. Carlson Charles vK. Carlson, Chief Executive Officer Date May 23, 2007 By (Signature and Title)* /s/ Michael J. Fusting M ichael J. Fusting, Chief Financial Officer Date May 23, 2007 * Print the name and title of each signing officer under his or her signature.
